DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I, claims 21-27, in the reply filed on 4/19/2021 is acknowledged. 
Claims 28-40 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.


Claims Status
Claims 21-27 were elected.
Claims 28-40 have been withdrawn.
Claims 1-20 were previously cancelled.
Claims 21-27 are pending and rejected.




Double Patenting
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-34 of US Patent No. 10,354,304 (Application No. 14/217,134).
Although the conflicting claims are not identical, they are not patentably distinct from each other because each limitation of the instant claims is fully defined by the claims in US Patent No. 10,354,304. Specifically, independent claim 21 of the instant application would be anticipated by at least claims 1 and 16 of US Patent No. 10,354,304.  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998). Moreover, the scope of the above noted claims in the instant application, if patented, would extend the grant/monopoly and are thereby properly rejected.





Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.  


Claims 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant regards as the invention.

Claim 21 recites the limitation “wherein the at least one modified 3D object corresponds to a modification of the 3D object based upon the parameter information”. It is unclear how the parameter information by itself may lead to a modification of the 3D object.  Is the parameter information collected by the system related to a modification of the 3D object?  It is unclear how this claim language is to be interpreted.  As such, the claim is indefinite for failing to distinctly claim the invention. 

Claims 22-27 are rejected based upon their dependence on independent claim 21.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1:
Claims 21-27 are directed to a method, which is a process.  Therefore, claims 21-27 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Claim 21 sets forth the following limitations which recite the abstract idea of manipulating data:
providing, by a device having at least one processor, object data representative of information of at least one 3D object to a system of a third-party communicatively coupled to the server, such that the information is forwarded to a client device communicatively coupled to the system and presented on the client device in a first graphical user interface (GUI); 
receiving, by the device, parameter data representative of parameter information of the at least one 3D object from the system, wherein the parameter information has been provided to the system as a result of a user's response to the first GUI; and 
generating, by the device, print data representative of at least one modified 3D object, wherein the at least one modified 3D object corresponds to a modification of the 3D object based upon the parameter information, such that the at least one modified 3D object is printed by at least one 3D printer communicatively coupled to the server when the print data is provided to the at least one 3D printer.
certain methods of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors).  
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 21 does recite additional elements, such as a device and a processor. 
Taken individually and as a whole, claim 21 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instructions to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular field of technological environment or field of use.  
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (Prong 2), claim 21 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Representative claim 21, when taken individually or as a whole, the additional elements of claim 21 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer device to perform the providing, receiving, and generating steps amounts to no more than mere instructions to apply the exception using a 
Even if considered as an ordered combination, any additional elements of claim 21 would not add anything further than when they are considered individually.
In view of the above, claim 21 does not provide an inventive concept under step 2B, and is ineligible for patenting.

Dependent claims 22-27 recite further complexity to the judicial exception (abstract idea) of claim 21, such as by further defining the system for comparing terms between vendors. Thus, each of claims 22-27 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Therefore, dependent claims 22-27 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations fail to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claim 21.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zinniel et al. (U.S. Pre-Grant Publication No. 2009/0271323) (“Zinniel”).

Regarding claim 21, Zinniel teaches a method for creating at least one three-dimensional (3D) object (para [0022]-[0024]), comprising:
providing, by a device having at least one processor, object data representative of information of at least one 3D object to a system of a third-party communicatively coupled to the server, such that the information is forwarded to a client device communicatively coupled to the system and presented on the client device in a first graphical user interface (GUI) (para [0012]); 
receiving, by the device, parameter data representative of parameter information of the at least one 3D object from the system, wherein the parameter information has been provided to the system as a result of a user's response to the first GUI (para [0047]-[0048]); and 
generating, by the device, print data representative of at least one modified 3D object, wherein the at least one modified 3D object corresponds to a modification of the 3D object based upon the parameter information, such that the at least one modified 3D object is printed by at least one 3D printer communicatively coupled to the server when the print data is provided to the at least one 3D printer (para [0047]-[0048], [0052]).

Regarding claim 22, Zinniel teaches the above method of claim 21.  Zinniel also teaches wherein the parameter information is provided to the system in a file uploaded from the client device (Fig. 1; para [0012]).

Regarding claim 23, Zinniel teaches the above method of claim 21.  Zinniel also teaches wherein the user defines the parameter information in response to the first GUI being presented (Fig. 7; para [0069]).

Regarding claim 24, Zinniel teaches the above method of claim 21.  Zinniel also teaches wherein the object data is provided in response to a request for information of the at least one 3D object received by the system in a second GUI from the client device and forwarded to the server (para [0070]).

Regarding claim 25, Zinniel teaches the above method of claim 21.  Zinniel also teaches further comprising: 
generating pricing data representative pricing information of the at least one modified 3D object in response to receiving the parameter data from the system (para [0039]); 
providing the pricing data to the system, such that the pricing information is forwarded to the client device in a third GUI (para [0040]-[0041]); and 
receiving purchase data representative of purchase information of the at least one modified 3D object from the system, wherein the purchase information has been provided to the system as a result of a response by the user to the third GUI, where the print data is generated in response to the purchase information being received (para [0041]-[0044]).

Regarding claim 26, Zinniel teaches the above method of claim 21.  Zinniel also teaches wherein the device is a server in a network (para [0020]-[0021]).

Regarding claim 27, Zinniel teaches the above method of claim 21.  Zinniel also teaches wherein the parameter information includes a customization by the user of the at least one 3D object (para [0085]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anand Loharikar whose telephone number is 571-272-8756.  The examiner can normally be reached Monday through Friday, 9am – 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached at 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684